Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159358(44)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JAMES LOCKARD and MARY LOCKARD,                                                                      Richard H. Bernstein
           Plaintiffs-Appellants,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159358
                                                                    COA: 341808
                                                                    Macomb CC: 2016-002216-NO
  MAYCO INTERNATIONAL, LLC and
  ALPHA TO OMEGA PROPERTIES, LLC,
            Defendants-Appellees,
  and
  TEE DEE ENTERPRISES, LLC,
             Defendant.
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
         b0420
                                                                               Clerk